          Case 6:19-mj-06012-KGG Document 3 Filed 01/24/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH

 FACEBOOK USER NAMES:
 Facebook.com/addison.lewis.54
 (1644243063)

 Facebook.com/brandi.poulton
                                                     Case No.   \C\- O\·-loOlfl -a (-KG-Cr-
 (510325649)
                                                     Filed Under Seal
 Facebook.com/
 (100009236199763)

 THAT IS STORED AT PREMISES
 CONTROLLED BY FACEBOOK INC.



           APPLICATION FOR ORDER COMMANDING FACEBOOK INC.
         NOT TO NOTIFY ANY PERSON OF THE EXISTENCE OF WARRANT

       The United States requests that the Court order Facebook, Inc., not to notify any person

(including the subscribers or customers of the account(s) listed in the warrant) of the existence of

the attached warrant for a period of 120 days from the date of the issuance of the Court's order.

       Facebook, Inc., is a provider of an electronic communication service, as defined in 18

U.S.C. § 2510(15), and/or a remote computer service, as defined in 18 U.S.C. § 2711(2). Pursuant

to 18 U.S.C. § 2703, the United States obtained the attached warrant, which requires Facebook,

Inc., to disclose certain records and information to the United States. This Court has authority

under 18 U.S.C. § 2705(b) to issue "an order commanding a provider of electronic

communications service or remote computing service to whom a warrant, subpoena, or court order

is directed, for such period as the court deems appropriate, not to notify any other person of the

existence of the warrant, subpoena, or court order." Id.
          Case 6:19-mj-06012-KGG Document 3 Filed 01/24/19 Page 2 of 2




       In this case, such an order would be appropriate because the attached warrant relates to an

ongoing criminal investigation that is neither public nor known to the target(s) of the investigation,

and its disclosure may alert the target(s) to the ongoing investigation. Accordingly, there is reason

to believe that notification of the existence of the attached warrant will seriously jeopardize the

investigation, including by giving the target(s) an opportunity to flee or continue flight from

prosecution, destroy or tamper with evidence, change patterns of behavior, or notify confederates.

See 18 U.S.C. § 2705(b)(2), (3), (5).      Some of the evidence in this investigation is stored

electronically. If alerted to the investigation, the subjects under investigation could destroy that

evidence, including information saved to their personal computers.

       WHEREFORE, the United States respectfully requests that the Court grant the attached

Order directing Facebook, Inc., not to disclose the existence or content of the attached warrant, for

a period of 120 days except that Facebook, Inc., may disclose the attached warrant to an attorney

for Facebook, Inc., for the purpose of receiving legal advice.

       Executed on January 24, 2019.

                                              Respectfully submitted,
                                              STEPHEN R. McALLISTER
                                              United States Attorney

                                              s/Mona L. Furst
                                              MONA L. FURST
                                              Ks. S.Ct. No. 13162
                                              Assistant United States Attorney
                                              District of Kansas
                                              301 N. Main, Suite 1200
                                              Wichita, Kansas 67202
                                              (316) 269-6481
                                              (316) 269-6484 (FAX)
                                              Mona.furst@usdoj.gov




                                                 2
